NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAMIAN L. DUDLEY,                               No. 20-17495

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01237-DGC

 v.
                                                MEMORANDUM*
PHILIP MACLAREN, named as Chaplain
Maclaren,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Arizona state prisoner Damian L. Dudley appeals pro se from the district

court’s summary judgment in his action under 42 U.S.C. § 1983 and the Religious

Land Use and Institutionalized Persons Act (“RLUIPA”) arising from his inability

to observe Ramadan. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment because Dudley

failed to raise a genuine dispute of material fact as to whether defendant MacLaren

substantially burdened the exercise of Dudley’s religious beliefs. See Jones v.

Williams, 791 F.3d 1023, 1031-32 (9th Cir. 2015) (setting forth elements of a

§ 1983 free exercise claim); Walker v. Beard, 789 F.3d 1125, 1134 (9th Cir. 2015)

(setting forth elements of a RLUIPA claim); San Jose Christian Coll. v. City of

Morgan Hill, 360 F.3d 1024, 1034 (9th Cir. 2004) (under RLUIPA, to constitute a

substantial burden on religious exercise, a regulation “must impose a significantly

great restriction or onus upon such exercise”).

      The district court did not abuse its discretion by denying Dudley’s discovery

motion and request for discovery-related sanctions because Dudley failed to

demonstrate that MacLaren’s belated filing of supplemental discovery resulted in

actual and substantial prejudice to him. See Laub v. U.S. Dep’t of Interior, 342

F.3d 1080, 1084, 1093 (9th Cir. 2003) (setting forth standard of review and

explaining that a district court’s “decision to deny discovery will not be disturbed

except upon the clearest showing that the denial of discovery result[ed] in actual

and substantial prejudice to the complaining litigant” (citation and internal

quotation marks omitted)).

      We do not consider arguments and allegations raised for the first time on


                                          2                                     20-17495
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               20-17495